DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Applicant’s response with amendment filed on .
Response to Arguments
 	Applicant's arguments filed 1/28/22 have been fully considered but they are not persuasive.   Applicant argues that Pedersen discloses a cable sheath made by a 
base material, which is the material forming the polymer matrix, is an ethylene copolymer, and not a polyethylene. In order to provide a cross-linked (non-thermoplastic) sheath, it is this base material that needs to be “cross-linkable”.  
 	 Examiner does not agree with Applicant’s argument for the two reasons.  One, it is not clearly defined in the claim what is the “base material”.  Pedersen shows that the base material should be in the range of 40 to 90 weight % (see lines 28), and the amount of PEH, LLDPE in the sheaths should be in the range of 5 to 40 weight % (see lines 35-36).  For an examination purpose, 40 weight % of base material and 40 weight % PEH can be used for the sheaths.  Since equal amount of weight % can be utilized in the sheath, both material are functioning as base material.  Two, Pedersen clearly shows in lines 47-end that the sheath material to .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 1, 3-10, 18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0241330 to Pedersen (Applicant’s submitted prior art).
 	Pedersen discloses following.
 	Claim 1. a cable assembly adapted to be installed into a duct by a combination of blowing and mechanical feeding, said cable assembly 1 (see fig. 1 and 2) comprising at least one flexible signal transmitting member for transmitting optical signals 3, a first layer 4 surrounding said at least one signal transmitting member such that at least one signal transmitting member is in touching contact with said first layer, and a second layer 5 arranged outwardly of said first layer, said second layer 5 being a non-thermoplastic layer comprising a non-thermoplastic, crosslinkedpolyethylene material (page 2, line 30 “LLDPE”; line 38 “polymer matrix”; line 41 “crosslinked”’).  Pedersen discloses every aspect of claimed invention except for the base material of crosslinkable polyethylene.  As discussed above, it is not clearly defined in the Applicant’s claim what is the “base material”.  Pedersen shows that the base material should be in the range of 40 to 90 weight % (see lines 28), and the amount of PEH, LLDPE in the sheaths should be in the range of 5 to 40 weight % (see lines 35-36).  For an examination purpose, 40 weight % of base material and 40 
 	Re claim 3, Pederson discloses the claimed invention except for the claimed range of thickness. It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Pederson’s device to include the claimed range of thickness, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 1OSSUSPQ233. 
 	Re claims 4-5 and 20, Pederson shows in page 2, lines 37-38 the claimed range of high-density polyethylene blend.
 	Re claims 6 and 21, Pederson shows in page 2, line 30, the claimed value of density.
 	Re claim 7, Pederson shows in page 2, line 42, the use of silane as cross-linking agent.
 	Re claim 8, Pederson does not show any of the claimed beads, balls, fibres in the second layer.
 	Re claim 9, Pederson shows in fig. 1 more than one optical fiber.
 	Re claim 10, Pederson inherently shows the claimed method of manufacturing the cable assembly.
.
 Claims 2, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pederson in view of USPUB 2016/0340492 to Sun et al.
 	Re claims 2 and 19, Pederson discloses every aspect of claimed mvention except for the claimed range of degree of crosslinking. Sun shows a general teaching of utilizmg the claimed range of degree (see (0055) for the purpose of providing electric insulation of device. It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Pederson’s device to include the claimed range of degree of crosslinking as shown in Sun for the purpose of providing electric msulation of the cable. It is clear this . 
 	Claims 11-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pederson in view of USPUB 2016/0152807 to Chaudhary et al.
Re claims 11-14, and 17, Pederson discloses the claimed invention except for the claimed action of agents. Chaudhary shows a general teaching of utilizing mosture crosslinking (see (0045; alternative approaches for crosslinking of polymers to effect the desired degree of crosslinking). It would have been obvious to the 
 	Re claims 12-13, and 17, Chaudhary shows in ¶0088-0091 that a dry
mix of componens and melting process.
 	Re claims 14 and 17, Chaudhary shows in ¶0045 the use of silane. 


	   Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883